Sweeney, J.,
dissenting. While I can appreciate the desire of the majority to refine the standards governing legal malpractice actions in a manner that clarifies the accrual date of such causes of action, I am compelled to respectfully dissent from the majority herein because I believe that the “cognizable event” standard is not a satisfactory standard to apply in the legal malpractice context.
The goal of the majority to establish guidelines that do not discriminate “for or against” doctors or “for and against” lawyers is commendable. However, I believe that the logical limit of harmonizing the similarities between medical and legal malpractice actions was accomplished in Omni-Food & Fashion, Inc. v. Smith (1988), 38 Ohio St. 3d 385, 528 N.E. 2d 941. In my view, today’s decision in attempting a further harmonization represents the legal equivalent of comparing apples to oranges. It is my *60belief that the “cognizable event” standard should not apply in the legal malpractice area because of the qualitative differences between the two types of actions. Unlike a medical malpractice action, a plaintiff in a legal malpractice action will rarely, if ever, have experienced the type of cognizable events that pain and discomfort encompass. In contrast, the instant cause arguably presents a number of ascertainable events that this court could ascribe as the date the statute of limitations begins to run. Nevertheless, I believe that fairness, as well as a certain sense that the judicial system will arrive at the correct and just result, compels a finding that a legal malpractice action should not accrue until the appellate process has run its course.
It is safe to observe that most legal malpractice actions will not depend on an underlying case to determine when and if a potential legal malpractice action exists. However, in circumstances such as those presented subjudice, the alleged legal malpractice is not readily ascertainable until a court decision, in effect, calls attention in some way to the purported malpractice. The majority opinion herein would require a client to institute an action based on legal malpractice at the very first sign of potential malpractice. As indicated earlier, while such a requirement may be desirable in most legal malpractice situations, it is severely misplaced in the situation where, as here, an underlying court case defines the malpractice that allegedly took place.
I foresee at least two problems that the majority decision creates in situations similar to that presented herein. First, using the instant factual situation as an example, what would happen if the invalidation of the antenuptial agreement had been reversed on appeal? — a not uncommon possibility. Do we suggest that the malpractice action be dismissed, or do we hold it in abeyance pending further appeal? What would happen if the invalidation of the antenuptial agreement had been affirmed by the court of appeals but reversed by this court? Obviously, the confusion that would arise under such a scenario would undermine the very goal that the majority opinion seeks to attain, i.e., precision. While some situations will be clearly cognizable as legal malpractice,'situations such as that presented herein will not, especially where the basis of the malpractice action is premised largely upon the result of another court case. It is for this reason that I believe that the “cognizable event” standard in legal malpractice actions such as the instant case is both unfair and inappropriate since the basis of the malpractice action can be easily changed, i.e., reversed on appeal.
The second problem I foresee with the majority opinion is that it encourages litigation and potentially discourages attorneys and clients from settling their differences or problems outside the courtroom. While perhaps such a reconciliation was not possible in the instant cause, other situations could be resolved in such a manner.
While I have always been an ardent proponent of enlarging access to the courts to aggrieved citizens who desire their day in court, see, e.g., Kirchner v. Crystal (1984), 15 Ohio St. 3d 326, 15 OBR 452, 474 N.E. 2d 275; Mominee v. Scherbarth (1986), 28 Ohio St. 3d 270, 28 OBR 346, 503 N.E. 2d 717, I feel that in the larger sense, litigation should be a last resort for the resolution of disputes, and that the judiciary should encourage parties to settle their disputes short of litigation, where such is a feasible alternative. The majority opinion herein does not enlarge access to the courts in the *61manner that the aforementioned cases do; it merely encourages a clogging of court dockets with actions that may very well be baseless.
Unfortunately, the legal malpractice area and the determination of the accrual date for causes of action arising therefrom do not lend themselves to the precision that is readily attainable in other areas of law. Research reveals that the number of approaches implemented by courts to define the accrual date of a legal malpractice action is as many and varied as the numbers of courts themselves. See, generally, Annotation, When Statute of Limitations Begins to Run upon Action against Attorney for Malpractice (1984), 32 A.L.R. 4th 260. Nevertheless, I believe that the soundest approach in cases such as that presented here is one which recognizes that the alleged legal malpractice “* * * is not ascertainable until the appellate process is completed or is waived by a failure to appeal.” Amfac Distribution Corp. v. Miller (1983), 138 Ariz. 152, 154, 673 P. 2d 792, 794. See, also, Woodruff v. Tomlin (C.A. 6, 1975), 511 F. 2d 1019 (construing Tennessee law). Cf. Webb v. Pomeroy (1982), 8 Kan. App. 2d 246, 655 P. 2d 465.
Based on the foregoing, I would hold that the alleged legal malpractice did not accrue until the appellate process which invalidated the antenuptial agreement was complete. Therefore, based on our prior decision in OmniFood, supra, I would reverse the decision of the court of appeals and remand the cause to the trial court for further proceedings to evaluate the appropriateness of plaintiff’s legal malpractice claim.